United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-2667
                                    ___________

James E. Wilson,                      *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
Federal Bureau of Investigation;      *     [UNPUBLISHED]
City of St. Louis,                    *
                                      *
             Appellees.               *
                                 ___________

                              Submitted: October 31, 2003

                                   Filed: November 14, 2003
                                    ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       James Wilson appeals from the district court’s1 preservice dismissal of his civil
suit. Upon de novo review, we conclude that dismissal was proper for the reasons
stated by the district court. The judgment is affirmed. See 8th Cir. R. 47A(a). We
also deny all pending motions.
                         ______________________________

      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.